  Case 19-40142           Doc 14      Filed 07/08/19 Entered 07/08/19 14:35:46                    Desc Main
                                        Document     Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     SHELBY DIVISION

In re                                                        )
          Jeffrey Victor Morse,                              )       Case No. 19-40142
                                                             )       Chapter 7
                                                             )
                                   Debtor.                   )
                                   _______________           )

            TRUSTEE’S EX PARTE MOTION FOR APPROVAL OF SPECIAL COUNSEL

        NOW COMES the Trustee, Barbara B. Stalzer, by and through counsel, and respectfully shows
unto the Court:

       1.       That the Debtor filed a Chapter 7 Bankruptcy Petition on April 17, 2019 and thereafter
Barbara B. Stalzer was appointed the Chapter 7 Trustee.

         2.       That, as set forth on his Schedules, the Debtor is the plaintiff in a lawsuit arising out of a
contract dispute and which is pending in the Circuit Court in Bristol, Virginia (the “Bristol Action”). As
set forth in the copy of the complaint that has been provided to the Trustee, the Debtor seeks damages of
$90,000 in the Bristol Action.

          3.       That part of any recovery received from this case is an asset of the Estate.

        4.       That the firm of Copeland Law Firm has been representing the Debtor in the Bristol
Action, and the Trustee will benefit from additional legal counsel to assist it in the litigation and is
requesting that the firm of Copeland Law Firm be appointed Special Counsel in this case. Pursuant to the
employment agreement between Special Counsel and the Debtor, a copy of which is attached hereto as
Exhibit A, Special Counsel will receive one-third of the total amount recovered or the attorney’s fees that
are awarded by the court,

     WHEREFORE, the Trustee respectfully requests that an Order be entered appointing Copeland
Law Firm as Special Counsel to Barbara B. Stalzer, Chapter 7 Trustee relative to representation in the
Bristol Action.

        This the 8th day of July, 2019.



                                                             /s/ Barbara B. Stalzer
                                                             Barbara B. Stalzer
                                                             Chapter 7 Trustee




R&S 2258552_1
